Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 1 of 16 PageID #: 1624



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                           CR. 18-50143-01-JLV

                   Plaintiff,

    vs.                                                    ORDER
JOHN SCHRUM,

                   Defendant.


                                 INTRODUCTION

      Defendant John Schrum, appearing pro se, filed a motion for

compassionate release together with a brief summary of his current medical

conditions. (Docket 102). Pursuant to the May 1, 2020, Standing Order

20-06, the Federal Public Defender for the Districts of South Dakota and North

Dakota (“FPD”) and the United States Attorney for the District of South Dakota

filed records, submissions and briefing on Mr. Schrum’s motion. (Dockets

103-06 & 114). For the reasons stated below, defendant’s motion is granted.

                            STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). Under


      1See   https://www.sdd.uscourts.gov/so2006 (“SO 20-06”).
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 2 of 16 PageID #: 1625



the order, the FPD is automatically “appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to appointment

of counsel or who are now indigent; and (b) who may be eligible to seek

compassionate release under the First Step Act.” Id. ¶ 1. The initial step for

the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the District

of South Dakota are “to place [the defendant] into one of four categories[.]” Id.

at p. 2 ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized
            COVID-19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

                                        2
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 3 of 16 PageID #: 1626



Id. The FPD and U.S. Attorney are to “immediately report the categorization . . .

to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information between the FPD, the U.S.

Attorney, the Probation Office and the court. Id. ¶ 5. The priority of briefing is

set according to the different categories of assignment of a defendant.2 Id.

¶¶ 6-8.

                            FACTUAL BACKGROUND

      On January 27, 2020, defendant John Schrum was sentenced to a term of

imprisonment of 120 months for conspiracy to distribute a controlled substance,

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.

(Docket 75). This sentence was the statutory minimum term of imprisonment

mandated by 21 U.S.C. § 841(b)(1)(A). But for this mandatory minimum

sentence, according to Mr. Schrum’s presentence report (“PSR”), “[b]ased on a

total offense level of 31 and a criminal history category of I, the guideline

imprisonment range [would have been] 108 months to 135 months.” (Docket

42 ¶ 59).

      Mr. Schrum is currently an inmate at the Federal Medical Center in Ft.

Worth, Texas. (Docket 102 at p. 3). The parties agree Mr. Schrum has a

scheduled release date of March 2, 2028. (Dockets 107 at p. 1 (referencing

Docket 105 at p. 246) & 110 at p. 1 (referencing https://www.bop.gov/


      2SO  20-06 was amended on October 21, 2020, after this case was ripe for
resolution. See https://www.sdd.uscourts.gov/socraa. The amendments
have no impact on the court’s analysis of this case.

                                         3
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 4 of 16 PageID #: 1627



inmateloc/ (last checked by government counsel on August 11, 2020))). After

Mr. Schrum filed his motion for compassionate release, the BOP modified Mr.

Schrum’s scheduled release date to June 18, 2028. https://www.bop.gov/

inmateloc/ (last accessed December 11, 2020). No explanation for this 106-day

difference has been provided to the court. As of this date, Mr. Schrum has

served 13 percent of his sentence and under his current status in the BOP, Mr.

Schrum’s home detention eligibility date is September 2, 2027. (Docket 105 at

pp. 245-46). Mr. Schrum is 48 years old. Id. at p. 245.

      Mr. Schrum’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 102). Mr. Schrum suffers from:

      •   Type 2 diabetes. (Docket 104 at p. 1);

      •   Morbid obesity . . . his weight fluctuates between 411 pounds and
          276.6 pounds and his body mass index fluctuates between 38.5 and
          47. Id. at pp. 55, 109, 163-64 & 167 and Docket 106 at pp. 2 & 168;

      •   Chronic obstructive pulmonary disease (“COPD”). Chronic cigarette
          smoker who smoked one pack per day for 26 years. (Dockets 104 at
          p. 167 & 106 at p 2);

      •   Severe obstructive sleep apnea. C-Pap with supplemental
          oxygen. (Dockets 104 at pp. 1, 52, 92, 101 & 203 and 106 at
          p. 2);

      •   Hypertension. (Docket 104 at pp. 1 & 52-53);

      •   History of pulmonary embolism. (Docket 106 at pp. 1 & 12-13);

      •   History of brain aneurysm. Id. at pp. 223-224; and

      •   Brain hemorrhagic lesion. (Docket 114 at pp. 1 & 11).


                                       4
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 5 of 16 PageID #: 1628



Mr. Schrum’s chronic conditions are reaffirmed throughout his medical records.

See Dockets 104-06 & 114.

      Mr. Schrum’s prescription medications include metFormin HCI to treat his

type 2 diabetes; Warfarin a blood thinner to treat venous thrombosis and

pulmonary embolism; Atorvastatin used to treat his hyperlipidemia (high

cholesterol); and Lisinopril an angiotensin-converting enzyme (ACE) inhibitor is

prescribed to lower high blood pressure to prevent heart attacks and strokes.3

(Docket 104 at pp. 206-08). Mr. Schrum requires attention at the Ft. Worth

BOP’s anticoagulation clinic for anticoagulation monitoring. (Docket 104 at

pp. 1 & 4).

      Addressing the 18 U.S.C. § 3553(a) factors, Mr. Schrum contends he “has

[a] limited criminal history. His only prior convictions [were] over 20 years old.”

(Docket 107 at p. 14). When arrested on the present case in Colorado, Mr.

Schrum submits he was “released on a personal recognizance bond, and ordered

to report to the District of South Dakota, which he did without incident.” Id.

He points out that “[h]e has a minimum risk level score at the BOP. . . . [and] has

not had any disciplinary violations since reporting to prison.” Id. Mr. Schrum

contends “[h]e would not pose a danger to the community if released.” Id.

(referencing U.S.S.G. § 1B1.13(2)).

      Mr. Schrum represents that if released from custody he would have “a safe

and stable place to stay . . . with his mother . . . in Fort Morgan, Colorado.” Id.

      3https://www.webmd.com/drugs/2/drug-6873-9371/lisinopril-oral/

lisinopril-oral/details (last visited October 21, 2020).

                                         5
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 6 of 16 PageID #: 1629



at p. 15. “[T]o support himself and provide for medical care,” Mr. Schrum

intends “to apply for disability[.]” Id.

                       MR. SCHRUM’S CLASSIFICATION

      On July 23, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 103). They jointly

“agree . . . [Mr. Schrum’s] case should be categorized as an Intermediate Priority

case.” Id.

                                    ANALYSIS

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or the
      lapse of 30 days from the receipt of such a request by the warden of
      the defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Mr. Shrum exhausted the administrative procedure

provision contemplated by § 3582(c)(1)(A). Appearing through counsel, Mr.

Shrum submitted a request for compassionate release on May 31, 2020.

(Docket 105 at pp. 1-2). On June 9, 2020, Warden Eric D. Wilson denied Mr.
                                     6
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 7 of 16 PageID #: 1630



Shrum’s request for a reduction of sentence.4 Id. at p. 3. The warden’s

conclusion was based on the standard for “extraordinary or compelling reasons”

delineated in “Program Statement 5050.50, Compassionate Release/Reduction

in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and

4205(q)[.]” Id. The factors in Program Statement 5050.50 are the same as

those stated in the United States Sentencing Guidelines (“U.S.S.G.”). Compare

(Docket 61-1 and U.S.S.G. § 1B.1.13 cmt.1(A)-(C)). However, the court’s

consideration of extraordinary and compelling reasons under 18 U.S.C.

§ 3582(c)(1)(A)(i) is not tied to U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) (U.S.S.G. 2018)

or the COVID-19 home confinement provisions of the CARES Act, Pub. L. No.

116-136, Section 12003(b)(2).

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, No. 20-6821, 2020 WL 7050097, at *3 (4th Cir. Dec. 2, 2020). That task

was left to the United States Sentencing Commission. “[I]n promulgating

general policy statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) . . . [the Sentencing Commission] shall describe what

should be considered extraordinary and compelling reasons for sentence




      4On March 26, 2020, United States Attorney General William Barr issued a
memorandum to the Director of Bureau Prisons captioned “Prioritization of
Home Confinement As Appropriate In Response to COVID-19 Pandemic.”
https://www.bop.gov/coronavirus/ (Last visited October 22, 2020). Warden
Wilson’s decision did not mention the memorandum or the option of home
confinement. (Docket 105 at p. 3).
                                       7
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 8 of 16 PageID #: 1631



reduction, including the criteria to be applied and a list of specific examples.”

28 U.S.C. § 994(t).

        Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems to be

extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The four categories

have not been updated since December 2018 when the First Step Act became

law.5

        The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step Act.6

See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); United States v.

McCoy, 2020 WL 7050097; United States v. Jones, No. 20-3701, 2020 WL

6817488 (6th Cir. Nov. 20, 2020); and United States v. Gunn, Case No. 20-1959,

2020 WL 6813995 (7th Cir. Nov. 20, 2020).

        The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

        5TheUnited States Sentencing Commission lacks a quorum and “currently
has only two voting members, two shy of the four it needs to amend the
[U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y. 2020)
(references omitted).

        6The
           United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v. Rodd,
966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr., 966 F.3d
891 (8th Cir. July 31, 2020).
                                        8
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 9 of 16 PageID #: 1632



what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director as

stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second Circuit

concluded “that, despite Application Note 1(D), the First Step Act freed district

courts to exercise their discretion in determining what are extraordinary

circumstances.” Id. The court held the language of U.S.S.G. § 1B1.13 “is

clearly outdated and cannot be fully applicable.” Id. at 235. “[T]he First Step

Act freed district courts to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for

compassionate release. Neither Application Note 1(D), nor anything else in the

now-outdated version of Guideline § 1B1.13, limits the district court’s

discretion.” Id. at 237; see also Gunn, 2020 WL 6813995, at *2 (agreeing with

the Second Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”); Jones, 2020 WL 6817488, at *9 (“In cases where incarcerated

persons file motions for compassionate release, federal judges . . . have full

discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); McCoy, 2020 WL 7050097, at *8 (“As of now, there is no

Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means that district courts need not

conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”).


                                         9
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 10 of 16 PageID #: 1633



       The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at

237. See also McCoy, 2020 WL 7050097, at *9 (same); Jones, 2020 WL

6817488, at *9 (same); Gunn, 2020 WL 6813995, at *2 (same). The purpose of

the First Step Act was to expand the availability of compassionate release based

on judicial findings of extraordinary and compelling reasons without being

restricted to those categories identified by the Sentencing Commission or the

rationale used by the BOP before the passage of the First Step Act.

      Mr. Schrum meets the criteria of U.S.S.G. § 1B1.13, application note

1(A)(ii). The application note in pertinent part provides: “[T]he defendant is . . .

suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he . . . is not expected to

recover.” (U.S.S.G. § 1B1.13, note 1(A)(ii)(I)). Mr. Schrum satisfies this criteria

by the government’s own guidelines.

      [T]he Department of Justice has determined that, during the
      COVID-19 pandemic, having morbid obesity, emphysema and Type
      2 diabetes mellitus, which the CDC has indicated are conditions at
      increased risk of severe illness due to COVID-19, present “a serious
      physical or medical condition . . . that substantially diminishes the
      ability of the defendant to provide self-care within the environment
      of a correctional facility and from which he . . . is not expected to
      recover,” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I), in that the inmate’s
      ability to provide self-care against serious injury or death as a result
      of COVID-19 is substantially diminished, within the environment of
      a correctional facility, by the chronic condition itself.


                                        10
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 11 of 16 PageID #: 1634



http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions-people-

with-medical-conditions.html (last visited December 11, 2020).

      Ft. Worth BOP classifies Mr. Shrum as a Care Level 3 inmate. (Docket

104 at p. 58). Under the BOP system

      Inmates with Care Level 3 needs are fragile outpatients who require
      frequent clinical contacts, and/or who may require some assistance
      with activities of daily living, but do not require daily nursing
      supervision. This Care Level may include stabilization of medical
      or mental health conditions that may require periodic
      hospitalization.

https://www.bop.gov/resources/pdfs/legal_guide_march_2019.pdf at p. 27

(last visited October 22, 2020).

      The Centers for Disease Control and Prevention (“CDC”) found “adults of

any age . . . are at increased risk of severe illness” from COVID-19 if they have

any of the following conditions, of which Mr. Schrum has three: “COPD” . . .

“Severe Obesity” . . . and “Type 2 diabetes mellitus.” https://www.cdc.gov

/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#o

besity (bold omitted) (last visited December 11, 2020). Additionally, the CDC

warns an adult like Mr. Schrum “might be at an increased risk of severe illness”

because of his “[h]ypertension or high blood pressure.” Id. (bold omitted).

      While not mentioned by the parties, Mr. Schrum was a one pack per day

cigarette smoker for 26 years. (Docket 106 at p. 2). According to the CDC’s

new guidance issued October 6, 2020, being a current or former smoker creates

                                       11
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 12 of 16 PageID #: 1635



an “increased risk of severe illness from the virus that causes COVID-19.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov

%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-

higher-risk.html (bold omitted) (last visited October 23, 2020).

      The court generally was aware of Mr. Schrum’s health issues at the time of

sentencing. See PSR ¶¶ 44-47. At sentencing, Mr. Schrum was on oxygen

during the day as well as with a C-PAP system at night. Id. ¶ 44. It is unclear

from his BOP medical records whether Mr. Schrum continues to require oxygen

during the day. Based on the court’s detailed review of the extensive medical

records, Mr. Schrum’s major health issues and risk factors are chronic, that is,

medically speaking his conditions will only get worse over time. These

conditions put Mr. Schrum’s life at risk.

      Ft. Worth FMC currently has 26 COVID-19 positive inmates and

19 positive staff members. https://www.bop.gov/coronavirus/ (last visited

December 11, 2020). With a population of 1,286 inmates, Ft. Worth FMC has

had a total of 620 inmates test positive and 12 inmate deaths. Id.

      Against these findings, the court must consider if compassionate release

comports with the § 3553(a) factors. In Mr. Schrum’s case, the “nature and

circumstances of the offense”—conspiracy to distribute methamphetamine—is

serious. 18 U.S.C. § 3553(a)(1). “[T]he history and characteristics of the

defendant,” requires the court to consider the defendant as a whole person.

Koon v. United States, 518 U.S. 81, 113 (1996). Over the course of six months
                                      12
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 13 of 16 PageID #: 1636



at age 24-25, Mr. Schrum was arrested and convicted in Colorado of two felony

offenses of possession or sale of methamphetamine. See PSR ¶¶ 33-34. In

each instance, Mr. Schrum received suspended penitentiary sentences, local jail

custody and probation. Id.

      For the 22 years prior to the conduct resulting in the present conviction,

Mr. Schrum was a law-abiding citizen. With a total criminal history score of “0,”

Mr. Schrum’s criminal history category was a “I.” Id. ¶ 36. During the

presentence interview, Mr. Schrum indicated “his medical conditions led to his

involvement in the conspiracy because he was unable to breathe or stay awake

without using methamphetamine.” Id. ¶ 19. Since being in BOP custody, Mr.

Schrum has not received any disciplinary write-ups. (Docket 104 at p. 241).

      Setting aside consideration of the ten-year mandatory minimum sentence,

Mr. Schrum’s guideline range would have been 108 to 135 months. (18 U.S.C.

§ 3553(a)(2); PSR ¶ 59). Contrary to the government’s argument, the court was

not permitted to consider the § 3553(a) factors for a sentence below the

mandatory minimum sentence. But for the mandatory minimum sentence, the

court would have departed downward from the guidelines to home detention or

probation because of Mr. Schrum’s medical condition. See U.S.S.G. § 5H1.4.

      Physical condition . . . may be relevant in determining whether a
      departure is warranted, if the condition . . . is present to an unusual
      degree and distinguishes the case from the typical cases covered by
      the guidelines. An extraordinary physical impairment may be
      reason to depart downward; e.g., in the case of a seriously infirm
      defendant, home detention may be as efficient as, and less costly
      than imprisonment.


                                        13
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 14 of 16 PageID #: 1637



Id. The same would have been true to support a downward variance to

probation or home detention under 18 U.S.C. § 3553(a)(1).

      Considering the defendant’s health condition, his behavior on pretrial

release, his behavior at the Pennington County jail following his guilty plea and

awaiting sentencing and his behavior while incarcerated, as well as the

supervised release special conditions imposed at sentencing, additional

incarceration is not necessary “to protect the public from further crimes of the

defendant.” Id. § 3553(a)(2)(C); see also PSR ¶ 4. Mr. Schrum’s obligation to

comply with the terms of supervised release would best “provide the defendant

with . . . correctional treatment in the most effective manner.” Id.

§ 3553(a)(2)(D).

      Incarceration is not the only “kind[] of sentence[] available.” Id.

§ 3553(a)(3). A noncustodial sentence will limit Mr. Schrum’s liberty interests

through supervised release and he will face harsh consequences if he violates the

special conditions activated upon his release from BOP custody. United States

v. Gall, 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev’d, 446 F.3d 884 (8th Cir.

2006), rev’d, 552 U.S. 38 (2007). Those special conditions promote respect for

the law, protect the public and do not constitute any approval of Mr. Schrum’s

criminal conduct. Id.

      The controlled substance statute mandated a mandatory minimum

sentence, but this is just one factor for the court to consider. 18 U.S.C.

§ 3553(a)(4). At this juncture, use of the First Step Act will not create

“unwarranted sentence disparities among defendants with similar records who
                                    14
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 15 of 16 PageID #: 1638



have been found guilty of similar conduct.” Id. § 3553(a)(6). The court finds

compassionate release is appropriate and Mr. Schrum will not pose a danger to

the public.

       The court finds Mr. Schrum met his burden of proof and presented

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i). The court does not have authority to modify the defendant’s

sentence to home confinement. United States v. Amarrah, Case No. 17-20464,

2020 WL 2220008, at *8 (E.D. Mich. May 7, 2020). The court does, however,

retain the authority to reduce Mr. Schrum’s sentence to time served. Following

his release from custody, Mr. Schrum will remain on supervised release for five

years, subject to the mandatory and standard conditions and the special

conditions of supervised release imposed in the original sentence. (Docket 75 at

pp. 4-5).

       Arrangements are in place to transfer supervision to the District of

Colorado so Mr. Schrum can commence his period of supervised release in that

district.

                                     ORDER

       Good cause having been proven, it is

       ORDERED that defendant’s motion for compassionate release (Docket

102) is granted.

       IT IS FURTHER ORDERD that the defendant’s sentence of imprisonment

is reduced to time served.


                                        15
Case 5:18-cr-50143-JLV Document 116 Filed 12/11/20 Page 16 of 16 PageID #: 1639



      IT IS FURTHER ORDERED that upon his release, Mr. Schrum shall reside

at the home of his mother, Alvina Schrum, in Ft. Morgan, Colorado.

      IT IS FURTHER ORDERED that within 72 hours of release from the

custody of the BOP Mr. Schrum must report, by telephone, 303-844-5424 or

800-616-4385, to the United States Probation and Pretrial Services Office for the

District of Colorado in the Byron Rogers United States Courthouse, 1929 Stout

Street, Suite C-120, Denver, CO 80294-0005.

      IT IS FURTHER ORDERED that Mr. Schrum shall remain on supervised

release for five years, subject to the mandatory and standard conditions of

supervision and the special conditions of supervision imposed in the original

sentence of January 27, 2020. (Docket 75 at pp. 4-5).

      IT IS FURTHER ORDERED that the United States Probation Office shall

prepare an amended judgment consistent with this order.

      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Probation Office and the United States Marshals

Service.

      Dated December 11, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       16
